Citation Nr: 1135385	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Type II diabetes mellitus (diabetes), and if so, whether service connection is warranted for this disorder, to include on the basis of herbicide exposure.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease and if so, whether service connection is warranted for this disorder, to include as secondary diabetes and posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension and if so, whether service connection is warranted for this disorder, to include as secondary to diabetes and PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Boise, Idaho.

In June 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that at the June 2010 hearing, the Veteran clarified that he seeks secondary service connection for his coronary artery disease and hypertension claims based on his service-connected PTSD, in addition to diabetes.  Hearing Transcript, p. 6.  Accordingly, the Board has re-characterized the issues to accurately reflect the Veteran's contentions. 

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in an April 2010 VA Form 21-4138, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  

The issues of entitlement to service connection for coronary artery disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied service connection for diabetes, coronary artery disease, and hypertension.

2.  The evidence pertaining to diabetes, coronary artery disease, and hypertension received subsequent to the April 2005 rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.   

3.  The information of record establishes that the Veteran served in Thailand from December 1966 to April 1967 on the perimeters of the Nakhon Phanom Thai Air Force Base where herbicides were sprayed. 

4.  The medical evidence shows that the Veteran's diabetes is compensably disabling.


CONCLUSIONS OF LAW

1. The April 2005 rating decision that denied the Veteran's claims of entitlement to service connection for diabetes, coronary artery disease, and hypertension is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).
 
2. New and material evidence has been received to reopen the claims of entitlement to service connection diabetes, coronary artery disease, and hypertension. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
3.  Diabetes mellitus, type II, may be presumed to have been incurred service. 
38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his June 2010 Board hearing and in documents of record, the Veteran alleges that his current diabetes is due to his exposure to herbicides while on active duty in Thailand.  He further claims that as a result of his diabetes, he has developed both coronary artery disease and hypertension.  Alternatively, argues that his coronary artery disease and hypertension have been cause or aggravated to his service-connected PTSD.  Therefore, he claims that service connection is warranted for each of these disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by, or proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an April 2005 rating decision, the RO denied entitlement to service connection for diabetes, coronary artery disease, and hypertension, among other claims.  At such time, the RO considered the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's lay statements.  The RO determined that service connection for diabetes was not warranted because service in Vietnam was not shown, there was no evidence of exposure to herbicides in any other period of service, and there was no evidence that the Veteran's diabetes was incurred in or caused by service.  The RO found that service connection for coronary artery disease was not warranted because there was no evidence that the condition was incurred in or related to service, that it manifested within one year of discharge, or that it was caused or aggravated by a service-connected disability.  The RO found that service connection for hypertension was not warranted because there was no evidence that the condition was incurred in or related to service, or that it manifested within one year of discharge.  Therefore, the RO denied service connection for each of the claimed disorders.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In April 2005 the Veteran was notified of his appellate rights and did not appeal the decision.  Thus, the decision became final.  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claims of entitlement to service connection for diabetes, coronary artery disease, and hypertension in August 2006, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Type II Diabetes Mellitus

Since the April 2005 rating decision, VA medical treatment records, private medical records, and hearing testimony have been received.  This evidence is new as it was not of record at the time of the last final disallowance of the claim.  
This new evidence is also material.  The pertinent evidence received subsequent to the April 2005 rating decision includes literature concerning the use of herbicides in Thailand during the Veteran's active duty, as well as the sworn hearing testimony of the Veteran and his wife.  The Veteran's testimony at the hearing indicates that the airbase on which the Veteran worked while stationed in Thailand was treated with herbicides and was defoliated.  The Veteran testified that his duties required him to be near the perimeter of the airbase. The Board finds this evidence material because it indicates that the Veteran was exposed to herbicides in service, raising a reasonable possibility of substantiating the claim for service connection.  See Justus 3 Vet. App. at 513 (holding that the credibility of evidence is to be presumed for purposes of reopening a claim).  As such, the Veteran's claim is reopened, and the merits of the claim will now be addressed.

As noted, to establish service connection, the record must generally contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  In the case of such a Veteran, service connection for listed diseases will be rebuttably presumed if they are manifest to a compensable degree within specified periods.  This includes Type II diabetes mellitus (adult onset diabetes), if manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he ever served in Vietnam, nor does he claim that he did.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Instead, the Veteran claims exposure to herbicides while stationed at the Nakhon Phanom Air Force Base in Thailand.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.

Here, the medical evidence of record shows that the Veteran has a current diagnosis of Type II diabetes mellitus, documented, for example, in a VA treatment record of August 2009.  As such, if the Veteran is found to have been exposed to an herbicide agent during military service, to include Agent Orange, presumptive service connection is warranted for the Veteran's diabetes.

The Veteran's service personnel records show that he was stationed at the Nakhon Phanom Force Base (AFB) in Thailand from December 1966 to April 1967.  This time period is during the Vietnam era during which VA has acknowledged that herbicides were used near the air base perimeter.  

Further, the Board finds that the Veteran served on or near the air base perimeter during his tour in Thailand.  His service personnel records indicate that his period of service in Thailand was with 634th and 56th Civil Engineering Squadron at the  
Nakhon Phanom Air Force Base as a Construction Equipment Operator.  This is not one of the listed MOSs in the MR21-1MR that has been shown to have served on or near the air base perimeter.  However, in written statements and sworn testimony before the Board in June 2010, the Veteran has provided competent, credible evidence that his duties involved hauling heavy equipment and clearing foliage from the perimeter of the bases in Thailand.  In his September 2009 notice of disagreement, the Veteran described the aerial spraying of herbicides on the Ho Chi Minh trail, and further indicated that he personally witnessed that the perimeter of the base had been defoliated.  In his January 2010 VA Form 9, he described that in the course of his duties, he served all over the base as well on other sides outside the base.  He stated that he hauled heavy equipment, as well as water from a lake eight to ten miles off the base.  In a February 2010 statement from his representative, he contended that "his duties had him regularly in contact with the base perimeter."  At the June 2010 hearing , he testified that is duties included "base, the perimeters, outside the base, and one trip to another installation, approximately twenty miles away."  Hearing Transcript, p. 3-4.  He further testified that as a heavy equipment operator, he cleared the perimeter's foliage, green or dead.  He stated that his job was to keep the are clear of trees, dead vegetation, or any other existing foliage.  Id.  He testified that he performed these duties seven days a week.  Hearing Transcript, p.8-9.     

The Veteran's personnel records confirm that he did serve as a construction equipment operator while stationed at the Nakhon Phanom Air Force Base.  Further, AF Forms 909 (Additional Information Data) and 910 (Performance Report) contain descriptions of this MOS.  In one form, his duties were described as operating all types of construction equipment, such as dozers, graders, cranes, tractors, and snow plows.  He leveled, graded, and filled surfaces.  He lifted and moved heavy objects and sand, gravel, and other materials  He excavated ditches, moved earth, and stabilized and compacted soil.  In another form his duties were described as leveling, grading, and filing surfaces by ditching, backsloping, and level-blading with motorized graders.  He was noted to operate truck-mounted cranes, shovels, bulldozers, and earth scrapers.  He stabilized and compacted soil using air tools and tampers.

The Board finds that all of this constitutes "other credible evidence" that the Veteran  served near the air base perimeter during his service at the Nakhon Phanom Air Force Base in Thailand.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  The Board acknowledges that the RO reached a contrary conclusion, and instead instigated an investigation into the Veteran's allegations in accordance with the M21-1MR.  In an April 2009 statement, the Joint Services Records Research Center (JSRRC) indicated that the Veteran's particular exposure to herbicides while serving at the Nakhon Phanom Royal Thai Air Force Base could not be documented.  The response indicated that the historical records were unavailable to verify that Agent Orange were stored, transported, sprayed, or tested at the Nakhon Phanom Royal Air Base.  

At a very minimum, this evidence places the issue of whether the Veteran was exposed to herbicides in equipoise.  However, the Board points out that the JSRRC's response did not account for the Veteran's MOS or his contact with the base perimeter, and instead relied on a general lack of confirmation that Agent Orange was used in the area at the time.  Further, the Board finds the Veteran's allegations both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  His allegations have been internally consistent, and consistent with the record as a whole.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, in connection with a May 2007 mental health inventory, unrelated to his claim for diabetes, the Veteran described being stationed at the Nakhon Phanom Air Force Base as a heavy equipment operator, and running the crane, dozer, and grader, and driving a semi on the dirt roads along the base.

In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era the period in which VA has acknowledged that Agent Orange was used near the air base perimeter at the Nakhon Phanom Air Force Base.  While the JSRRC finding does not clearly identify whether the Veteran was exposed to Agent Orange while stationed at the Nakhon Phanom Air Base in Thailand, the Board emphasizes that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements by the Veteran indicate that he regularly had contact with the base perimeter while operating heavy equipment and clearing foliage.  The Veteran's statements as to the type of duties performed by him within the perimeter of the Nakhon Phanom Air base in Thailand are competent lay evidence of what the Veteran observed during his period of service in Thailand.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that clearly contradicts the Veteran's claim as to the type of duties performed during his service in Thailand, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  

In light of the Board's finding that he was exposed to herbicides while serving in Thailand, the inquiry shifts to whether his diabetes is manifest to a compensable degree.  Here, the evidence, including a February 2009 VA treatment record for example, shows that the Veteran's condition requires insulin and thus under the criteria contained in Diagnostic Code 7913, his diabetes mellitus warrants a compensable evaluation.  38 C.F.R. § 4.119 (2010). 

Based on all of the above, the Board finds that presumptive service connection is warranted for the Veteran's diabetes.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease & Hypertension

Since the April 2005 rating decision, VA medical treatment records, private medical records, and hearing testimony have been received.  Also of record is an October 2008 rating decision awarding the Veteran service connection for PTSD and assigning a 10 percent evaluation.  Additionally, at the June 2010 hearing the Veteran submitted a medical article which asserts that PTSD increases the risk of heart disease.  This evidence is new as it was not of record at the time of the last final disallowance of the claim.  

This new evidence is also material.  As noted above, the Court has made clear that new evidence raises a reasonable possibility of substantiating the claim if it at least triggers the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Here, the Veteran has a current diagnosis of hypertension, documented for example, in an August 2009 VA treatment record.  He has also been diagnosed with left ventricle hypertrophy, a possible diastolic dysfunction, and left atrial enlargement, documented in a January 2010 VA treatment record.  There is no dispute that the Veteran has been awarded service connection for PTSD.  As the only remaining element necessary for the establishment of secondary service connection is the presence of a medical opinion linking these conditions, the Board finds that VA's duty to assist has been triggered.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The need for a medical opinion is further highlighted by the medical article submitted at the June 2010 hearing, which generally supports a link between PTSD and heart disease.  Finally, the decision above awards the Veteran service connection for his diabetes.  Again, as he has current diagnoses of heart problems and hypertension the Board finds that VA's duty to assist has been triggered in this regard as well, and that a medical examination determining whether these conditions are linked must be afforded.

For all of these reasons, the Veteran's claims for coronary artery disease and hypertension are reopened and to this extent only, the claims are granted. 


Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from having adjudicated the Veteran's claims for service connection.  This is so because the Board has taken action favorable to the Veteran by granting service connection for each of the claims above; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  To the extent that the notice letter issued in this case does not comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims, any deficiency is moot as the claims have each been reopened.  


ORDER

Service connection for Type II diabetes mellitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for coronary artery disease is reopened.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.


REMAND

A remand is needed before the Veteran's claims for entitlement to service connection for coronary artery disease and hypertension can be properly adjudicated.  At the outset, the Board notes that while a notice letter was sent to the Veteran in March 2009.   This letter, while addressing the requirements for a secondary service connection claim, does not apprise him of the elements required to establish a direct service connection claim, namely, (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Proper VCAA notice is mandatory under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), and these claims must be remanded for compliance before adjudication can take place.

Additionally, a VA examination is needed to fairly adjudicate the claims on appeal.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran seeks secondary service connection for both his coronary artery disease and hypertension, alleging that they have been caused or aggravated by his now-service connected diabetes, or alternatively, his PTSD.  The Veteran has not yet been afforded a VA examination for his claims.  A medical opinion addressing whether the Veteran's coronary artery disease or hypertension have been caused or aggravated by his service-connected disabilities is required.

The Board notes that pertinent regulations were recently amended to include ischemic heart disease as a disease eligible for presumptive service connection based on herbicide exposure.  While hypertension has been specifically excluded from VA's definition of ischemic heart disease, coronary artery disease is included in the definition.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).  The record is unclear as to whether the Veteran's heart problems can be characterized as coronary artery disease.  For example, in a January 2010 VA treatment record he was diagnosed with left ventricle hypertrophy, a possible diastolic dysfunction, and left atrial enlargement.  In various VA treatment records, including a record from June 2007 for example, the acronym, HCM, is documented.  This can stand for hypertrophic cardiomyopathy.  Alternatively, it can refer to "health care maintenance," which seems more likely as no information pertinent to the Veteran's cardiovascular functioning follows the HCM notations.  In a June 1993 private medical record he was found to have PACs, or premature atrial contractions.  The remainder of the record is essentially devoid of documentation pertaining to the Veteran's heart.  As such, on remand the Veteran's exact diagnosis should be clarified.

Also, the Board notes that on the Veteran's January 1974 Report of Medical Examination at separation from service, he was noted to have recurrent pain and pressure in the left side of his chest, for which he had not previously been examined.  On remand, the VA examiner should also determine whether the Veteran's current heart problems may be associated with this in-service symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a direct service connection claim.

2.  Afford the Veteran a cardiovascular VA examination to ascertain the nature and etiology of his heart disorder and hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner shall review all pertinent records associated with the claims file and offer comments and an opinion addressing the following issues:
		
(a) Can the Veteran's heart disorder be characterized as ischemic heart disease (IHD)?  For VA purposes, IHD has been defined a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term, IHD, includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  

(b) Is it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's heart disorder and/or hypertension had their onset during service or are in any other way causally related to his active service, including to his exposure to herbicides?  Please note that for purposes of this appeal, the Veteran's exposure to herbicides has been conceded.

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's heart disorder and/or hypertension have been caused or aggravated by his service-connected diabetes, or his service-connected posttraumatic stress disorder?  

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's heart disorder or hypertension continuously since service?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  After all of the above actions have been completed, a corrective notice and assistance letter has been issued, and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


